Citation Nr: 1533838	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right rotator cuff syndrome, as a residual of a shell fragment wound (SFW) of the right chest area with a retained foreign body (RFB).

2.  Entitlement to a total disability rating due to individual unemployabiltiy resulting from service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a compensable evaluation for the Veteran's residuals of a shell fragment wound (SFW) of the right chest area.  

(The Board notes that the Veteran wound has variously been identified as either a gunshot wound (GSW) or shell fragment wound (SFW).  Review of the record shows that the Veteran sustained a fragment wound to the chest area from an enemy mortar shell during his service in Vietnam resulting in his receipt of the Purple Heart.  Accordingly, the Board will classify the wound as a SFW).  

In August 2004, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is of record.  The VLJ conducting that hearing subsequently retired.  VA notified the Veteran that VLJ that had conducted the hearing was no longer employed with VA and offered him another hearing in the appeal.  See VA Notice Letter (April 2, 2015).  The Veteran declined another hearing.  See Veteran Response Correspondence (April 15, 2015).  Accordingly, no further hearing will be scheduled in this matter.

In June 2005 the Board remanded the Veteran's claim for further development to include requesting the names of treatment providers and affording the Veteran a VA examination to determine the nature, extent and severity of the residual SFW disability.  In an April 2006 rating decision, the RO granted a 10 percent evaluation for superficial scar, residual of a gunshot wound of the right chest area, effective May 20, 2003.

In November 2006, the Board remanded the case for further development-obtaining outstanding pertinent private treatment records identified by the Veteran.  

Following the requested action, in May 2008, the Board denied the claim for an evaluation in excess of 10 percent for residuals of SFW of the right chest area with a retained foreign body based on evaluation of the scars and muscle injuries and found that the Veteran's SFW residuals did not manifest as either complete or incomplete paralysis of any nerve or nerve group.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion for Remand (JMR) of the parties, and vacated the portion of the Board's decision which denied an evaluation in excess of 10 percent for residuals of SFW to the right chest area based on evaluation of muscle injuries, and remanded the matter to the Board for action consistent with the JMR.  

In August 2010, the Board remanded the appeal for additional development consistent with the directives in the April 2009 JMR.

In a September 2011 rating decision, the RO granted the Veteran a separate 10 percent rating for right rotator cuff syndrome, as a residual of gunshot wound (GSW) to the right chest area effective September 1, 2010 under Diagnostic Code 5302-5019.  The Veteran has a 10 percent rating for superficial scar, as a residual of GSW effective from May 20, 2003 under Diagnostic Code 7804, which is not on appeal.

In October 2011, the Board denied an evaluation in excess of 10 percent for right rotator duff syndrome as a residual of SFW injury and remanded the claim for a total evaluation based on individual unemployability (TDIU).  The Veteran appealed the issue for an increased rating for right rotator cuff syndrome to the Court and, in a May 2013 Memorandum Decision, the Court vacated that portion of the October 2011 Board decision and remanded the matter to the Board for readjudication.

The Court found that the medical evidence was insufficient to rate the Veteran's right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body.  Although the April 2006, September 2010, and August 2011 VA examinations indicated that the Veteran experienced pain and the April 2006 and September 2010 examinations included some range of motion testing, it was not clear that any of the examiners complied with the requirements of 38 C.F.R. § 4.59 regarding testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing contexts.  As such, in March 2014, the Board remanded the claim for additional development consistent with the May 2013 Memorandum Decision.

The claim for a total disability rating for compensation based on individual unemployability was previously remanded for further development as indicated above.  The record shows that the development and adjudication of this matter has not yet been completed and, therefore, the claim is not currently before the Board.

The record reflects that the Veteran executed a September 2010 VA Form 21-22 appointing the American Legion (AL) as his representative.  In February 2014, the American Legion informed VA that it was declining representation of the Veteran.  Subsequently, in the March 2014 remand, the Board identified an attorney as the Veteran's representative before VA.  However, a VA Form 21-22 appointing this attorney has not been associated with the claims folder.  In July 2015, the Board informed the Veteran that the attorney was not currently accredited to provide representation services before VA.  He was informed that he could appoint another representative to assist him in this matter.  He was informed that if a response was not received within 30 days, VA would assume that he wished to represent himself.  A response was not received within 30 days.  Accordingly, the Board will assume that the Veteran wishes to represent himself in this matter.  

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

Regrettably, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded this case in March 2014 for a VA examination to ascertain the severity of any orthopedic and muscle group symptoms associated with the Veteran right rotator cuff syndrome, and residuals of SFW of the right chest area with a RFB.  The report of VA examination dated in April 2014 does not contain the information sought on remand.  The examiner did not identify the symptoms associated with the right rotator cuff syndrome and SFW injury, identify the nature, frequency, and severity of any symptoms, or identify the severity of disability of all muscle groups affected by the SFW injury of the right chest area.

Therefore, remand is necessary.  It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claim for a higher evaluation for the SFW.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased ratings claim because a decision on the latter claim may have an impact on the former claim. Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination by a physician to ascertain the nature, severity, and frequency of any orthopedic symptoms associated with right rotator cuff syndrome.  The examiner is to address:  

(a) The nature, frequency, and severity of the symptoms associated with the Veteran's right rotator cuff syndrome; 

(b) Whether the motion of the Veteran's right upper extremity is limited to 25 degrees from his right side; midway between right side and shoulder level; or at shoulder level; and 

(c) Whether there is functional loss, if any, due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements, specifically testing for pain on both active and passive motion and with weight-bearing and non-weight-bearing.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

All pertinent medical records in the Veteran's claims file must be made available to the examiner for review.

2.  The Veteran should be scheduled for a VA muscle injury examination by a physician to ascertain the nature, frequency, and severity of any muscle group impairment shown as a residual of SFW to the right chest area.  Based on a review of the claims folder and the current examination findings, the examiner should specifically provide the following: (a) A complete history of the nature of the sustained wound and extent of injury, to include the location of entrance and exit wounds, presence (or absence) of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue. (b) Specify the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and what functional abilities are affected; (c) Comment as to whether the disability associated with each affected muscle group would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement; (d) Identify the etiology of any neurological manifestations, as well as the degree of injury involved, and any functional impairment that results; (e) Measure the scar(s) and further provide findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) result in limitation of motion of the part affected.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

All pertinent medical records in the Veteran's claims file must be made available to the examiner for review.

3.  Then, the AOJ should readjudicate the claim, to include entitlement to TDIU.  If the benefit sought remains denied, the AOJ should issue an SSOC to the Veteran affording a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

